DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants reply on 4/28/2021 in reply to the Office action mailed on 03/10/21 is acknowledged.

	All objections and rejection were withdrawn in the Office Action mailed on 3/10/2021 except the requirement of terminal disclaimers.

	Terminal Disclaimer
The terminal disclaimer filed on 04/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,544,407, US 9,914915 and US 9,034,322 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant's argument and submission of terminal disclaimers has been accepted.

Conclusion: Claims 43-54 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        June 5, 2021